DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/21 has been entered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Whether or not  the claimed “a multiple-layer printed circuit board”(in line 8 of claim 1) is as same as “a multiple-layer printed circuit board” in line 1 of the claim 1.      Further, it is suggested that 
	“the region” (claim 2, line 2; claim 3, line 3) lack proper antecedent basis.   Further, whether or not this directed to “the identified region” as in previous claim 1, line 5 or not.  Appropriate correction is requested.
	“(prepreg)” (claim 3, line 1) should be deleted, since the generic term has been used throughout the claim.
	“wherein the dielectric resin is applied between adjacent copper traces of the circuitized core layer” (claim 7, lines 1-2) is unclear and confusing, since no copper traces formed prior to this.    
	Also, “is applied” (claim 7, line 1) not positive method limitation the use of: “i.e., applying the dielectric resin . . .”.
	whether or not the claimed of “with increased resin demand” (claim 8, line 2) is as same as “with increased dielectric resin demand” as previously cited in claim 1, line 4.  Appropriate correction is requested.
	Claim 33 appears to be rejected for same rationale as claim 7 above, since no copper traces formed or provided prior to the resin is applied between them.  Appropriate correction is requested.
	Whether or not  the claimed “a multiple-layer printed circuit board”(in lines 7-8 of claim 34) is as same as “a multiple-layer printed circuit board” in line 1 of the claim 34.    Further , since the scope of the claims directed to the  making of “a multiple-layer printed circuit board “,  therefore  the second occurrence of “ and forming a multiple-layer printed circuit board” (in line 7-8 of the claim 34) should be updated to :--“ to obtain the multiple-layer printed circuit board. . .”  -- is suggested.    Appropriate correction is requested.

	“ is selectively applied “ (claim 35, line 1);  “is applied “(claim 36, line 1) not positive method limitations the use of: ” i.e., selectively applying .  .  . ; applying.  .  .“ is suggested.
Claims 35-38 also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 34.

  	Claims 6, 7-8  and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps is/are: 
 determining of a location of a plated through hole on the circuitized core layer, prior to claim 6; and 
forming of copper traces of the circuitized core layer prior to limitations set forth in claim 7 and/or claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (6931723) in view of  Hayai (5837355)  or Onkosit (WO0184896).

	Identifying a region of a circuitized core layer 17, the region of circuitized core layer associated with increased dielectric resin demand 21 (see process indicated by Figs. 9-11).

    PNG
    media_image1.png
    424
    544
    media_image1.png
    Greyscale


	selectively applying a dielectric resin ( as discloses in col. 14 about lines 47-55) to the identified region of the circuitized core layer 17 (see Fig. 10 ); and
	forming a multiple-layer printed circuit board that includes the circuitized core layer 15/17/19 (see various stages process invention as in  Figs. 9 and 11).   
	Regarding the “partially curing the dielectric resin prior to performing a lamination cycle”  this appears to be met by related product by process as described in col. 7, lines 66-67, col. 8, lines 1-12). 
dielectric resin  (as resin undercoating agent semi-cured) prior to performing a lamination cycle or subjecting to the laminating press), or the Onkosit’s  Fig. 4B and the discussed on page 13, lines 1-10 , which  discloses the  “partially curing the dielectric resin  to stage B prior to performing a lamination cycle as mention as stage C ”.   Therefore, it would have been obvious to one having an ordinary skill in the art at the effective filing date of the invention to employ either teaching of Hayai or Onkosit as discussed above  onto the invention of Powell for various known benefits including enhancing the performing of the circuit board by utilizing with the low pressure curing stage which eliminating the risk of distortion of the board.
	Limitations of claims 2-4 are also met by the combination references set forth above.  Noting refer to Hayai for various known coating including any coating process which can be readable as inkjet printer for dispensing of the resin set forth in claim 2 above. 
	As applied to claim 5, refer to Fig. 10 of the powell as modified above for the teaching of applying resin to the second region and the repeat process similar to the above claim 1

    PNG
    media_image2.png
    221
    619
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    613
    558
    media_image3.png
    Greyscale


	As applied to claims 7-8, 33 the modified board discloses the claimed wherein the dielectric resin 23 is applied between adjacent copper traces of the circuitized core layer (see Fig. 10).
	Claims 8, 33 are also rejected as same rationale as claim 7 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 33-38 have been considered but are moot because the new ground of rejection (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








mt